 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10     UNITED STATES OF AMERICA,                             Case No. 3:18-CR-00057-MMD-WGC

11                            Plaintiff,                     STIPULATION TO CONTINUE
                                                             RESPONSE DEADLINE
12            v.
                                                              ORDER RE:
13     ROBERTO MORO-MORA,                                     Stipulation to Continue Response Deadline
       ELIZABETH REYES DELACERDA, and
14     JORGE AYALA-CHAVEZ,

15                            Defendants.

16

17

18          IT IS HEREBY STIPULATED AND AGREED by and through NICHOLAS A. TRUTANICH,

19   United States Attorney for the District of Nevada, and JAMES E. KELLER, Assistant United States

20   Attorney, counsel for the United States of America, and KATHLEEN BLISS, counsel for defendant

21   Roberto Mora-Mora, JESS MARCHESE, counsel for defendant Elizabeth Reyes-Delacerda, and

22   MAYSOUN FLETCHER, counsel for defendant Jorge Ayala-Chavez, that the government shall have

23   to and including July 26, 2019, to file a response to defendants’ Joint Motion to Sever [311].

24


                                                         1
          Case 3:18-cr-00057-MMD-WGC Document 361 Filed 07/22/19 Page 2 of 4



 1           IT IS FURTHER STIPULATED AND AGREED by and between the parties, that they shall

 2   have to and including August 2, 2019, to file any reply. This Stipulation is entered into for the following

 3   reasons.

 4           1. The parties, including counsel for the government who has been engaged in trial from June 17

 5   through July 3, need this additional time for effective preparation by counsel to fully and properly

 6   respond, taking into account the exercise of due diligence pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

 7           2. This continuance is further excluded under 18 U.S.C. § 3161 (h)(7)(B)(ii) as the case is so

 8   unusual or so complex, due to the number of defendants, that it is unreasonable to expect adequate

 9   preparation for pretrial proceedings or for the trial itself within the time limits established by this section.

10           3. This continuance is in the interests of justice, which outweigh the interests of Defendant and

11   the public in a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), and the failure to grant this

12   continuance would result in a miscarriage of justice by denying counsel for the parties reasonable time

13   necessary for effective preparation under 18 U.S.C. § 3161(h)(7)(A).

14           4. The additional time requested herein is not sought for purposes of delay, but merely to allow

15   counsel sufficient time to complete necessary research, prepare, and submit appropriate responses.

16           5. Additionally, denial of this request for continuance could result in a miscarriage of justice.

17   The additional time requested by this stipulation is excludable in computing the time within which the

18   trial herein must commence pursuant to the Speedy Trial Act, § 3161 (h)(7)(A), considering the factors

19   under Title 18, United States Code §§ 3161(h)(7)(B)(i) and 3161 (h)(B)(iv).

20

21

22

23

24


                                                             2
          Case 3:18-cr-00057-MMD-WGC Document 361 Filed 07/22/19 Page 3 of 4



 1          6. Defendants, through counsel, have no objection to this request.

 2          DATED this 22nd day of July, 2019.

 3

 4    /s/ James E. Keller                                /s/ Kathleen Bliss
     JAMES E. KELLER                                     KATHLEEN BLISS
 5   Assistant United States Attorney                    Counsel for Defendant Roberto Mora-Mora
     Counsel for United States of America
 6
                                                         /s/ Jess Marchese
 7                                                       JESS MARCHESE
                                                         Counsel for Elizabeth Reyes-Delacerda
 8

 9                                                       /s/ Maysoun Fletcher
                                                         MAYSOUN FLETCHER
10                                                       Counsel for Defendant Jorge Ayala-Chavez

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                        3
          Case 3:18-cr-00057-MMD-WGC Document 361 Filed 07/22/19 Page 4 of 4



 1                                                 ORDER

 2          Based upon the reasons set forth in the foregoing stipulation of the parties, incorporated herein

 3   by reference, and good cause appearing,

 4          IT IS ORDERED that the government shall have to and including July 26, 2019, to file a

 5   response to defendants’ Joint Motion to Sever [311], and that they shall have to and including August 2,

 6   2019, to file any reply.

 7   IT IS SO ORDERED.

 8   DATED: July      24 , 2019.

 9                                                       HON. MIRANDA M. DU
                                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                         4
